DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 30, 2019 and June 15, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claim would be allowable over the prior art of record, because the prior art is silent to an electrode material comprising a structure containing a noble metal and/or an oxide thereof supported 15on the electrically conductive material according to claim 1.  
	The prior art, such as ISOBE et al. U.S. Pub. 2017/0130055, teaches an electrically conductive material comprising a titanium suboxide particulate powder (titanium dioxide pigment; [0058]), 5the titanium suboxide particulate powder including a 2; [0058]), and  10a brightness L* in the L*a*b*color system of 35 to 45 (L* of 95 and above; [0058]).  However, the reference does not teach or suggest that the electrode material contains a noble metal and/or an oxide thereof supported 15on the electrically conductive material.  Therefore, the instant claims are patentably distinct from the prior art of record.
	Claims 3 & 4 would be allowable based on dependency to claim 2. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISOBE et al. U.S. Pub. 2017/0130055.
With respect to claim 1, ISOBE teaches an electrically conductive material comprising a titanium suboxide particulate powder (titanium dioxide pigment; [0058]), 5the titanium suboxide particulate powder including a rutile crystalline phase (rutile type crystal structure; [0050]) as a main phase, and having a composition of TiOn where n = 2 [0058]; (TiO2) with a brightness L* value of 95 in the L*a*b*c* color system, ( L* of 95 or above); [0058]. With respect to claim 5, ISOBE teaches a25ISOBE taI    method for producing the 2/g or greater in a 30reducing atmosphere, followed by firing in an ammonia atmosphere at 5000C or higher (fired at a temperature of 300 to 1000C degrees; [0097]), or firing the raw material in a reducing atmosphere in the presence of ammonia [0087].
ISOBE does not teach or suggest that n is is 1.5 or more and 1.90 or less; or that the brightness L* is 35 to 45 (claim 1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the n value of 1.5 or more and 1.90 or less, as because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the brightness L* n the L*a*b*color system being 35 to 45, ISOBE teaches an L* of 95 or greater [0058], thus it would be obvious to employ the instant range as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722